     Case 4:20-mj-02951-N/A-MSA Document 16 Filed 09/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. 20-02951MJ-001-TUC-MSA
10                  Plaintiff,                         ORDER
11    v.
12    Carlos Victor Passapera Pinott,
13                  Defendant.
14
15          Pending before the Court is the Government’s motion to extend the time to indict
16   and exclude time under the Speedy Trial Act. (Doc. 15.) Good cause appearing,
17          IT IS ORDERED:
18          1.     The Government’s motion (Doc. 15) is granted.
19          2.     Pursuant to D. Ariz. General Orders 20-12, 20-20, 20-26, and 20-27 all grand
20   jury proceedings have been suspended in the District of Arizona since March 16, 2020.
21          3.     The last day and time that a grand jury was in session in the District of
22   Arizona was March 11, 2020 at 3:19 p.m.
23          4.     General Order 20-27 (issued June 17, 2020) has extended the suspension of
24   grand jury proceedings until further order of the Court.
25          5.     Due to the effect of the public health recommendations on the ability of grand
26   jurors and counsel to be present in the courtroom in light of the recent outbreak of
27   Coronavirus Disease 2019 (COVID-19) and the well-documented concerns surrounding
28   this virus, the time period for presentment to the grand jury in this case will need to be
     Case 4:20-mj-02951-N/A-MSA Document 16 Filed 09/02/20 Page 2 of 2



 1   extended further. Fed. R. Crim. P. 6(a)(1) requires a grand jury to have between 16 and 23
 2   members. On June 12, 2020, the CDC issued guidance for protocols that should be
 3   implemented to mitigate the spread of COVID-19 in public gatherings. General Order 20-
 4   27 recognizes the need for such protocols to be in place before grand jury proceedings can
 5   safely resume in the District of Arizona. Pursuant to General Orders 20-12, 20-20, 20-26,
 6   and 20-27, the grand jury will not be in session again in the District of Arizona until further
 7   order of the Court. Therefore, the time for presentment of this case to the grand jury will
 8   be extended for 30 days. This 30-day period shall be excluded under the Speedy Trial Act.
 9   The Court specifically finds that the ends of justice served by ordering the extension
10   outweighs the best interests of the public and any defendant’s right to a speedy trial,
11   pursuant to 18 U.S.C. § 3161(h)(7)(A). In addition, pursuant to 18 U.S.C. §
12   3161(h)(7)(B)(i) and (iii), the Court finds that a miscarriage of justice would result if time
13   were not excluded under these unique circumstances, during which it is unreasonable to
14   expect return and filing of the indictment within the time period specified in § 3161(b).
15          Dated this 2nd day of September, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
